Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment
	Applicant’s amendment filed 3/22/2021 has been received and entered.  Claims 1-7, 10-13, 18, 19 have been amended, claims 14-17 and 21 have been cancelled.
Claims 1-13, 18-20 are pending.

Election/Restriction
Applicant’s election of species without traverse in the reply filed on 12/3/2018 was noted, but upon reconsideration of the prosecution and the amendments to claims 10 and 12, it does not appear to be an undue burden to examine the additional species, and accordingly, the restriction requirement was withdrawn.
Claims 1-13 and 18-20 are currently under examination.

Priority
	This application filed 9/6/2016 is a CIP of 13/846111 filed 3/18/2013 (now US Patent 9636657), which is a Continuation of 13/057350 filed (now ABN), which is a National Stage filing of PCT/US2009/052730 filed 8/4/2009 which claims benefit to US provisional applications 61/188343 filed 8/8/2008, 61/137851 filed 8/4/2008, 61/194854 filed 10/1/2008 and 61/198690 filed 11/7/2008;  and as a CIP of 12/994260 filed 12/20/2010, which is a National Stage filing of PCT/US2009/45335 filed 5/27/2009 which claims benefit to US provisional applications 61/188343 filed 8/8/2008 and 61/128961 filed 5/27/2008; and is related by inventor and assignee and claim to similar provisional applications to 12/918445 filed 10/7/2010 (now 
No comment has been made by Applicants regarding the summary of the priority claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 4/27/2021 and 6/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
For completeness of the record, it is noted that the terminal disclaimer over U.S. Patent No. 9639657 was accepted (see paper entered 8/24/2019).  
Upon review of inventors and assignee, no other pending applications by the inventors or assignee have been identified. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 has been amended to delete the term presence of homologs technique, and has been added to claim 2 as a new limitation.
Response to Applicants’ arguments
Applicants summarize the basis of the rejection and note MPEP at 2173.02 for the use and reliance of the specification to make clear and define the metes and bounds of a claim, and noting for example [0442]-[0445] of the specification for support which provides a general support for “Statistical demonstration of the method”.  The amendments to the claims, support of the specification and Applicants’ arguments have been fully considered, but not found persuasive.
MPEP 2173.02 II provides the analysis and threshold:
The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity. "As the statutory language of ‘particular[ity]' and 'distinct[ness]' indicates, claims are required to be cast in clear—as opposed to ambiguous, vague, indefinite—terms. It is the claims that notify the public of what is within the protections of the patent, and what is not." Packard, 751 F.3d at 1313. Definiteness of claim language must be analyzed, not in a vacuum, but in light of:
(A) The content of the particular application disclosure;
(B) The teachings of the prior art; and
(C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made.
In the analysis, it is noted that three elements should be considered when making the prima facie case as to whether a term or limitation is definite or indefinite.  Here Applicants note the teaching of the specification as sufficient to provide a clear indication of the metes and bounds of the claims, which was acknowledged in the basis of the rejection specifically for POH as an example.  It is also noted that dependent claims that provide for specific steps to these method 
Therefore for the reasons above and of record, the rejection is maintained. 
Previous rejection of Record
The embodiment of expert techniques of ‘presence of homologs technique, permutation technique and/or parent technique’ as amended in claim 2 has been noted that the prior claims and specification provide literal support for the term, however the previous claim provided a definition of each of these following the recitations.  A review of the art of record and specification indicates that these are not known terms of art, and the specification fails to define the techniques and provides only an example of what it may encompass.  For example, in the specification it is taught:
Presence of Homologs technique 
[00190] This algorithm, termed the "Presence of Homologs" (POH) technique, makes use of phased parent genetic information, and is able to distinguish between heterogeneous genotypes. Genotypes where there are two identical chromosomes are difficult to detect when using an expert technique that focuses on allele calls. Detection of individual homologs from the parent is only possible using phased parent 
[00191] Mitotic trisomy is often hard to differentiate from disomy, and some types of uniparental disomy, where two identical chromosomes from one parent are present, is often difficult to differentiate from monosomy. Meiotic trisomy is distinguished by the presence of both homologs from a single parent, either over the entire chromosome in the case of meiosis-one (M1) trisomy, or over small sections of the chromosome in the case of meiosis-two (M2) trisomy. This technique is particularly useful for detecting M2 trisomy. The ability to differentiate mitotic trisomy from meiotic trisomy is useful, for example, the detection of mitotic trisomy in blastomere biopsied from an embryo indicates reasonable likelihood that the embryo is mosaic, and will develop normally, while a meiotic trisomy indicates a very low chance that the embryo is mosaic, and the likelihood that it will develop normally is lower. This technique is particularly useful in 47Attorney Docket No.: N.003.US.05 differentiating mitotic trisomy, meiotic trisomy and uniparental disomy. This technique is effective in making correct copy number calls with high accuracy. 
[00192] The presence of a single parent homolog in the embryo DNA can be detected by examining that homolog's indicator contexts. A homolog's indicator contexts (one on each channel) may be defined as the contexts where a signal on that context can only come from that particular homolog. For example, the mother's homolog 1 (Mi) is indicated on channel X in context ABIBB and on channel Y in context BA|AA. 
[00193] In one embodiment of the present disclosure, the structure of the algorithm is as 
follows: 
(1) Phase parents and calculate noise floors per chromosome 
(2) Segment chromosomes 
(3) Calculate SNP dropout rates per segment for each context of interest 
(4) Calculate allele dropout rate (ADO) for each parent on each target chromosome 
and the hypothesis likelihoods on each segment 
(5) Combine across segments to produce probability of data given parent strand 
hypothesis for whole chromosome 
(6) Check for invalid calls and then calculate outputs 

Which appears to indicate that the presence of homologs is an ‘algorithm’, but does not define the algorithm and in [00193] provides a general overview for an embodiment and what could be performed.   Providing a named technique without any guidance or definition as to what is specifically to be practiced fails to set forth the clear metes and bounds encompassed by the claims. Further, since these are not terms of art, the represent undefined techniques that are 
More clearly setting forth steps that are to be performed in the independent claim would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
It is noted that claim 1 has been amended to require three steps for obtaining DNA from an embryo, amplifying the DNA and analysis of the amplified DNA for SNPs, and does not recite a judicial exception as before.  It is noted that the preamble sets forth that the preparation method is “useful for identifying an embryo with the highest probability’ for development but does not set forth how this is to be used or how the steps are useful to this end.  
Claim 2 has been amended and is generally directed to identifying an embryo with a probability of developing into a euploid individual based on the analysis of the ploidy of a cell from the embryo (as set forth in the preamble of claim 1), with the specific steps specifically now encompassed for the claims to require obtaining a cell from an embryo and [00190] which teaches “This algorithm, termed the "Presence of Homologs" (POH) technique, makes use of phased parent genetic information”), and results in the ‘statistical probability’ of a ploidy state represented in the sequence data.  Though the claims do not recite nor require a computer, it is noted that the specification provides that the steps of analysis can be performed on a computer to implement method where statistical analysis is performed with algorithms to determine the ploidy of at least one chromosome and interpreting the ploidy of the chromosome as representative of the state and potential of a cell developing to a euploid state/individual.  
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method requiring steps of analyzing at least one chromosome of a cell through PCR and sequencing steps, and analysis of the data which can be stored and implemented on a computer.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data from the cell for the indication of the ploidy of a chromosome present in the cell.   The step of analyzing sequence data by ‘expert techniques’ to arrive at the determination of the copy number of a chromosome that was present in the cell are instructional 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of isolating a cell and obtaining sequence information from the cell, however this appears to be effectively separate from the analysis steps; that is the data could be provided simply as a data set in order to implement the analysis.  Given the claim appears to conventional means of obtaining data for further analysis, the judicial exception does not appear to be integrated.  Further, this judicial exception requires steps recited at high level of generality and result in only a probability determination based on the sequence information.  Moreover, the data derived from the reads would be consistent with the probability of development of the embryo (i.e. a euploid cell is more likely to become a euploid individual that one that was polyploidy), and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims provide for any additional element to consider under step 2B, however the analysis of embryos by single 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-13 and 18-21 do not recite something significantly different than a judicial exception.   Claims 1-13 and 18-21 are directed towards a method of receiving sequence data and comparing the data to identify ploidy state of the cell from the embryo.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicants’ arguments

The additional elements of the claims have been acknowledged and analyzed.  The only steps of the claim that appears to be an additional elements are the steps of obtaining one cell from an embryo, amplifying and genotyping by array technology.  As discussed above, the steps of PCR and sequencing from a single cell are found to be known in the prior art, and used to resolve loci present in the cell being analyzed.  In view of the art and consistent guidance of the specification, the only means of practicing the rest of the analysis is to sequence part or the whole of the genome for the subsequent steps of ‘measuring’ and other analysis steps of creating a ploidy state hypothesis and using expert techniques which are algorithms.  Analyzing the data from the embryo, or from related individuals is the basis of the judicial exception, and do not appear to be 
Therefore, for the reasons above and of record, the rejection is maintained.

As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Treff et al. (2007).
Claim 1 has been amended to require tree steps of obtaining at least one cell from an embryo (and would include analyzing the whole embryo and any species including animals and plants), preparing amplified DNA either the whole genome or targeted amplification of part of the genome, and analyzing the amplified DNA by sequencing or microarray.
Treff et al. provide a method where a single cell whole genome amplification was performed, and the use of a 250K genotyping array to determine ploidy.  The methods analyzed by Treff et al. are taught to be used for PGD (pre-implantation diagnosis) providing the use of embryo cells.
For consideration of priority, it is noted that 61/137851 filed 8/4/2008 appears to provide support for PGD but does not appear to provide amplified DNA from a cell of an embryo.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
As indicated above and previously, the art of record demonstrates that methods to determine ploidy of an embryo were known and practiced, however the art of record fails to provide the ‘expert techniques’ or the multiple steps set forth in dependent claims required of the instant claims in the analysis of the read data of a cell from an embryo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                          /Joseph Woitach/Primary Examiner, Art Unit 1631